         Case 1:18-cv-05831-PAE Document 163 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PARTNER REINSURANCE COMPANY LTD.,

                               Plaintiff,

                        -v-

 RPM MORTGAGE, INC., LENDUS, LLC,
 ERWIN ROBERT HIRT, TRACEY HIRT, and
 THE ROBERT HIRT AND TRACEY NAJARIAN
 HIRT REVOCABLE LIVING TRUST,

                               Defendants.


LENDUS, LLC,

                               Counterclaim Plaintiff,                 18 Civ. 5831 (PAE)

                        -v-                                                  ORDER

 PARTNER REINSURANCE COMPANY LTD.,

                               Counterclaim Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received counsels’ letter of July 28, 2021 regarding the means by which

witnesses will give direct testimony at the upcoming bench trial. Dkt. 162. Counsel asked

whether the Court’s order of July 21, 2021 anticipates (1) that all non-third-party witnesses will

give their direct testimony by affidavit, save for Mary Jo Hudson and Tim Dwyer, whose direct

testimony would be live; or (2) that all witnesses would give live direct testimony, with the

exception of Ms. Hudson and Mr. Dwyer. See Dkt. 161. The Court clarifies that Ms. Hudson

and Mr. Dwyer are expected to give direct testimony live, whereas other witnesses’ direct
         Case 1:18-cv-05831-PAE Document 163 Filed 07/29/21 Page 2 of 2




testimony will be by affidavit. The Court further approves deposition designations for any

witnesses for whom Rule 32 permits their use at trial.

        SO ORDERED.


                                                         PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: July 29, 2021
       New York, New York




                                                2
